Opinion op the Court by
Chief Justice Hobson
Dismissing Petition for Writ of Prohibition.
Thomas A. Morgan has filed a petition in this court seeking a writ of prohibition against Lavega Clements as Commissioner of the Daviess Circuit Court, prohibiting him from enforcing a sale bond given in an action in that court. By section 110 of the Constitution this court has appellate jurisdiction only; but it is given power to issue such writs as may be necessary to give it a general control of inferior jurisdictions. Such writs will only be issued where there is no other adequate remedy and will be only issued to control judicial tribunals. Applicant has an adequate remedy in the Daviess Circuit Court if any wrong has been done him, and on this question no opinion is intimated. The defendant Clements is not a judicial officer.
The demurrer to the petition is sustained and the petition is dismissed without prejudice with costs.